Citation Nr: 1610233	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  10-36 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to a compensable initial disability rating for right knee patellofemoral pain syndrome prior to June 3, 2013, and an increased disability rating in excess of 10 percent thereafter.  

3.  Entitlement to an initial disability rating in excess of 10 percent for chronic right eye conjunctivitis with right eye keratoconus prior to March 6, 2015, and an increased disability rating in excess of 30 percent thereafter.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2005 to April 2009.  

These matters come before the Board of Veterans' Appeals (Board) from a May 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction over the Veteran's claims file was subsequently transferred to the RO in Fort Harrison, Montana.  

The issue of entitlement to an initial disability rating in excess of 10 percent for chronic right eye conjunctivitis with right eye keratoconus prior to March 6, 2015, and an increased disability rating in excess of 30 percent thereafter, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  


FINDINGS OF FACT

1.  The Veteran does not have a diagnosis of hypertension which had onset during active service or within one year of service discharge, or which is otherwise etiologically related to active service.  

2.  For the entire period on appeal, right knee patellofemoral pain syndrome has been manifested by painful noncompensable limitation of motion.  





CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  

2.  The criteria for an initial 10 percent disability rating, but no higher, for right knee patellofemoral pain syndrome have been met for the entire period on appeal.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5003, 5024 (2015); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The Veteran was provided with proper notice regarding his service connection claim in February 2009.  His increased rating claim on appeal arises from his disagreement with the initial disability rating assigned following the grants of service connection.  Once an underlying claim, such as service connection, is granted, the claim is substantiated; therefore, additional notice is not required and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Therefore, no further notice regarding his increased rating claim is required.  

Regarding the duty to assist, the RO has obtained and associated with the claims file the Veteran's service treatment records, VA treatment records, including VA examination reports, and lay statements.  To the extent that the Veteran reported private treatment regarding his right knee disability and a period of short-term disability absence from employment, he has not provided any such private treatment or employment records to VA, nor has he authorized VA to obtain such records on his behalf.  The duty to assist is not always a one-way street; if a veteran wishes help, he or she cannot passively wait for it in those circumstances where he or she may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, a remand to obtain any outstanding private treatment or employment records regarding the Veteran's right knee disability is not required, as this would only serve to further delay adjudication of the Veteran's claim on appeal.  See id; see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

The Veteran was provided with relevant VA examinations in February 2009, June 2013, and March 2015.  The VA examination reports include all relevant findings and medical opinions needed to evaluate the Veteran's claims on appeal.  The VA examiners considered pertinent evidence of record, including the Veteran's medical history, interviewed the Veteran, and conducted thorough clinical examinations.  The examination reports set forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations, and the examiners offered the necessary findings to apply the rating criteria.  For these reasons, the Board finds that the VA examinations and opinions of record are adequate for deciding the Veteran's claims on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the prior medical history and examinations, and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  Moreover, there is no objective evidence indicating that there has been a material worsening in the severity of the Veteran's right knee disability since he was last examined in March 2015.  38 C.F.R. § 3.327(a) (2015).  VA's duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); see also VAOPGCPREC 11-95.  

Neither the Veteran nor his representative has identified any additional evidence relevant to the claims on appeal which has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran and the Board will proceed with its adjudication.  


II.  Service Connection - Hypertension  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

The Court of Appeals for Veterans Claims (Court) has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim." See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

For certain chronic disorders, including hypertension, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In order to show a chronic disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required in order to establish entitlement to service connection.  Id.  

Even where service connection cannot be presumed, however, service connection may still be established on a direct basis.  See Stefl, 21 Vet. App. 120; Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran claims entitlement to service connection for hypertension.  In his February 2009 claim, he reported that hypertension first began in January 2008.  In his September 2009 notice of disagreement (NOD), he reported that he was seen for high blood pressure during active service, and that his VA physician has told him his blood pressure is high.  

For VA purposes, hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code (DC) 7101, Note 1 (2015).  Hypertension means that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic pressure of less than 90mm.  Id.  

Service treatment records contain a normal clinical examination at service enlistment in January 2005, including a blood pressure reading of 139/77, and the Veteran specifically denied high blood pressure within a concurrent report of medical history.  The Veteran was first seen for high blood pressure, documented as 152/96, in March 2008.  At a follow up visit, he denied a history of high blood pressure and reported that his blood pressure ranged from 140-150 systolic and 80-90 diastolic.  In August 2008, the Veteran was assessed with isolated elevated blood pressure.  In January 2009, the Veteran was diagnosed with elevated blood pressure, with a need to rule out uncontrolled hypertension.  Blood pressure readings taken twice daily for three days over the course of two weeks were documented as follows:  Week 1 - 142/86 & 140/88, 140/92 & 138/94, and 140/96 & 136/92; Week 2 -136/88 & 124/80, 130/90 & 128/86, and 141/92 & 135/85.  At service discharge in January 2009, the Veteran reported high blood pressure, and the attending physician noted that hypertension was treated with diet and exercise from February 2008 to September 2008.  Upon physical examination, the Veteran's heart was normal, his recorded blood pressure was 134/80, and there was no current defect or diagnosis of hypertension noted.  

The Veteran was afforded a VA hypertension examination in February 2009.  He reported that he was diagnosed with hypertension the year before, but denied any symptoms or treatment.  Upon examination, his blood pressure was recorded as follows:  120/80 (sitting), 120/71 (lying), and 120/80 (standing).  Following the examination, the VA examiner concluded that the Veteran did not have a current diagnosis of hypertension.  

VA treatment records from May 2009 document a blood pressure reading of 140/96.  In September 2009, a review of systems noted no current hypertension or heart problems, and a VA physician noted that while the Veteran had a history with some episodes of elevated blood pressure, his blood pressure was improved, and there was no history, treatment, or diagnosis of hypertension.  In December 2009, the Veteran was noted to have increased blood pressure of 155/85, and a VA physician noted that the Veteran's history of elevated blood pressure occurred only in the doctor's office, which was also referred to as "white coat" hypertension.  Finally, in January 2016, the Veteran denied any cardiovascular problems, and there was no hypertension noted.  

The Veteran's lay statements regarding his claimed hypertension are probative insofar as they report observable symptoms, see Layno, 6 Vet. App. at 469; however, to the extent that such statements assert a diagnosis of hypertension or a nexus to active service, they are afforded less probative value, as the Veteran is not shown to possess relevant cardiovascular medical expertise.  See Jandreau, 492 F.3d at 1376-77.  Moreover, in any event, hypertension for VA purposes requires diagnostic blood pressure readings taken over a period of time.  38 C.F.R. § 4.104, DC 7101, Note 1.  

Significantly, following a VA examination in February 2009, a VA examiner concluded that the Veteran did not have a current diagnosis of hypertension.  Moreover, there is no other probative evidence of record which establishes a current diagnosis of hypertension at any time during the pendency of the appeal.  In the absence of competent and credible evidence which establishes a current diagnosis of hypertension which is related to the Veteran's active service, service connection is not warranted.  See Brammer, 3 Vet. App. at 225.  As the preponderance of evidence weighs against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  


III.  Initial Rating - Right Knee  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2015).  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2015).  

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See id.  Concerning initial disability ratings, VA must consider the severity of disability for which the veteran is eligible for service connection starting on the date the application was filed.  See id. ; cf. Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  Herein, the Board has considered the appropriateness of any assigned rating periods, as well as whether any additional staged rating periods are warranted.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided.  38 C.F.R. § 4.14 (2015).  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Id.  

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2015).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2015).  

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45 (2015).  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Painful motion is an important factor of joint disability which is entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).  However, the evaluation of painful motion as limited motion only applies when the limitation of motion is noncompensable under the applicable diagnostic code.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  For the purpose of rating disability from arthritis, the knee is considered one major joint.  38 C.F.R. § 4.45.  

The Veteran seeks entitlement to a compensable initial disability rating for right knee patellofemoral pain syndrome prior to June 3, 2013, and an increased disability rating in excess of 10 percent thereafter.  His right knee disability is currently rated under DC 5299-5024, regarding an unlisted musculoskeletal disability rated by analogy to tenosynovitis.  See 38 C.F.R. §§ 4.27,4.71a, DC 5024 (2015).  Tenosynovitis is to be rated based on limitation of motion of the affected part, as degenerative arthritis.  See id.  

Degenerative arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  38 C.F.R. § 4.71a, DC 5003.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  Id.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under DC 5003.  Id., Note 1.  

DCs 5260 and 5261 assign disability ratings based upon limitation of motion of the leg.  Under DC 5260, limitation of flexion to 60 degrees is noncompensable, limitation of flexion to 45 degrees warrants a 10 percent disability rating, limitation of flexion to 30 degrees warrants a 20 percent disability rating, and limitation of flexion to 15 degrees warrants a maximum schedular 30 percent disability rating.  Id., DC 5260.  

Under Diagnostic Code 5261, a 10 percent disability rating is allowed when extension is limited to 10 degrees, a 20 percent disability rating is allowed when extension of the leg is limited to 15 degrees, a 30 percent disability rating is warranted for extension limited to 20 degrees, and a maximum schedular 40 percent disability rating is warranted for extension limited to 30 degrees.  Id., DC 5261.  

With regards range of motion, for rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees.  Id., Plate II.  

The Veteran was first afforded a VA knee examination in February 2009.  At that time, he reported constant right knee pain for the past year and a half, improved with rest and pain medication.  He also reported occasional stiffness and locking, but denied any weakness, swelling, head, redness, giving way, lack of endurance, fatigability, or dislocation.  A physical examination of the right knee revealed normal range of motion, with flexion to 140 degrees and extension to 0 degrees, without objective evidence of painful motion.  There was no additional loss of range of motion upon repetition, and no additional functional loss due to fatigue, weakness, incoordination, or lack of endurance.  There was evidence of mild clicking, but no evidence of edema, effusion, weakness, tenderness, redness, heat, guarding of the movement, subluxation, drainage, or instability.  The examiner diagnosed the Veteran's condition as right knee patellofemoral pain syndrome.  

VA treatment records from September 2009 document the Veteran's chronic right knee pain with full range of motion.  

The Veteran was afforded an additional VA knee examination in June 2013.  He reported progression of his right knee condition since the prior February 2009 VA examination and denied an interim history of injuries or trauma, although he noted that he had sought evaluation at a private sector clinic with conservative treatment recommendations.  Specifically, the Veteran reported severe daily right knee pain which prohibited physically activities such as running, riding a bike, or walking more than an hour, which activities he stated caused flare ups of right knee pain.  Upon physical examination, initial range of motion of the right knee included flexion to 130 degrees with pain at the endpoint and full extension without objective evidence of pain.  There was no additional loss in range of motion upon repetition; however, the examiner noted functional loss/impairment of pain on movement.  Muscle strength and instability testing were normal, there were no meniscal conditions, no joint surgery, and no other pertinent findings.  The Veteran denied use of assistive devices, and the examiner concluded there was no functional impact upon his ability to work.  

The Veteran was most recently afforded a VA knee examination in March 2015.  At that time, he reported that his right knee disability had increased in severity since the previous VA examination.  He stated that he was placed on short-term disability through work from December 2014 to March 2015, during which time he received private treatment for his right knee, but he denied any interim treatment for his right knee through VA.  Specifically, he reported daily severe right knee pain treated with over the counter pain medication, and he denied any locking or buckling.  He continued to work for the railroad, both in the railyard which involved prolonged weight-bearing activities and also as a locomotive engineer which was mostly sedentary.  The Veteran also reported flare ups with cold weather, during which time he would minimize weight-bearing activities.  Upon physical examination, initial range of motion of the right knee was documented as abnormal, with flexion to 130 degrees and extension from 130 to 0 degrees, with objective evidence of pain which caused functional loss.  There was no additional loss in range of motion upon repetition, and the examiner stated that pain, weakness, fatigability, or incoordination would not significantly limit the Veteran's functional ability with repeated use over a period of time.  There was evidence of localized tenderness or pain upon palpation of the joint, but no pain upon weight bearing or crepitus.  Muscle strength testing was normal, without atrophy or ankylosis, and there was no recurrent subluxation, lateral instability, recurrent effusion, meniscal conditions, or surgical procedures.  The Veteran reported regular use of a knee brace.  X-ray imaging did not reveal arthritis of the knee.  The examiner concluded that there was some functional impact upon the Veteran's ability to perform occupational tasks in that he had reported a need to minimize weight-bearing activities during flare ups of pain; additionally, the Veteran reported a three month period of short-term disability leave from his employer due to his right knee condition.  

Given the evidence of record, and as discussed below, after resolving any reasonable doubt in favor of the Veteran, the Board finds that a 10 percent initial disability rating is warranted regarding the Veteran's right knee patellofemoral pain syndrome for the entire period on appeal.  

The Board is mindful that the Veteran has consistently reported chronic right knee pain.  As noted above, the intent of the rating schedule is to recognize painful motion with joint pathology as productive of disability, and painful motion is an important factor of joint disability which is entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Additionally, when limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.  Moreover, the evaluation of painful motion as limited motion is applicable where, as here, the limitation of motion is noncompensable under the applicable diagnostic code.  Mitchell, 25 Vet. App. 32 (2011).  Therefore, the Board has resolved any reasonable doubt in favor of the Veteran and finds that his right knee patellofemoral pain syndrome has resulted in noncompensable painful motion entitled to a minimum 10 percent disability rating for the entire period on appeal.  

The Board has also considered whether a disability rating in excess of 10 percent is warranted for any period on appeal.  However, as noted, the Veteran's right knee disability has not resulted in compensable limitation of motion under the applicable diagnostic codes for any period on appeal.  See 38 C.F.R. § 4.71a, DCs 5260-61.  

Additionally, an increased disability rating is not warranted under alternate diagnostic codes regarding disabilities of the knee.  There has been no finding of recurrent subluxation or lateral instability upon VA examinations during the appeal period.  Id., DC 5257.  Under DC 5258, a 20 percent disability rating is warranted when there is dislocation of the semilunar cartilage (meniscus) with frequent episodes of locking, pain, and effusion into the joint.  Id., DC 5258.  As these criteria are written in the conjunctive, all three elements must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); compare Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  The Board notes that while the Veteran has reported individual symptoms, such as pain, crepitus, and giving way, the evidence of record does not document any episodes of locking or effusion in his knees.  Therefore, an increased disability rating is not warranted under DC 5258.  See 38 C.F.R. § 4.71a, DC 5258.  Finally, the record does not suggest that the Veteran has ankylosis, symptomatic removal of semilunar cartilage, current impairment of the tibia and fibula, or genu recurvatum, therefore DCs 5256, 5259, 5262, and 5263 are not for application.  Id., DCs 5256, 5259, 5262, 5263.  

As such, after resolving any reasonable doubt in favor of the Veteran, the preponderance of evidence of record weighs in favor of an initial 10 percent disability rating for his right knee patellofemoral pain syndrome for the entire period on appeal, but no higher; to that extent only, the claim is granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. 49.  


IV.  Extraschedular/TDIU Consideration

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1) (2015).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

Only if the criteria do not reasonably describe the claimant's disability level and symptomatology, then a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id.  

In this case, the lay and medical evidence fails to show unique or unusual symptomatology regarding the Veteran's right knee disability that would render the schedular criteria inadequate.  The Veteran's symptoms as discussed above are contemplated in the disability rating assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he has merely disagreed with the assigned disability ratings for his level of impairment.  In other words, he did not have any symptoms from his service-connected right knee disability that are unusual or different from those contemplated by the schedular criteria.  Nor has he alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's right knee disability is considered by the schedular rating assigned.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.  

Finally, a claim for entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the Veteran or reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  While both the Veteran and VA examiners have documented some functional impact upon his ability to work due to right knee disability, there is no probative evidence that such disability completely precludes his ability to secure and follow a substantially gainful occupation.  As such, the Board finds that the issue of entitlement to a TDIU is not raised.  Id.  


ORDER

Service connection for hypertension is denied.  

A 10 percent initial disability rating, but no higher, for right knee patellofemoral pain syndrome is granted for the entire period on appeal.  



REMAND

Although the Board sincerely regrets the additional delay, further development is necessary prior to the adjudication of the Veteran's claim of entitlement to an initial disability rating in excess of 10 percent for chronic right eye conjunctivitis with right eye keratoconus prior to March 6, 2015, and an increased disability rating in excess of 30 percent thereafter.  

As  noted above, the Veteran first raised the issue of entitlement to a temporary total rating under 38 C.F.R. § 4.30 based on right eye surgery necessitating convalescence in January 2016, and the Board has herein referred the matter to the AOJ for appropriate action.  Notably, such claim also indicates a worsening of his right eye condition; moreover, a January 2016 deferred rating decision by the RO indicates that a related VA examination is planned for April 2016.  As such, the Board finds that adjudication of the Veteran's claim of entitlement to an increased disability rating regarding his right eye disability would be premature; moreover, such claim is inextricably intertwined with his pending claim of entitlement to a temporary total rating under 38 C.F.R. § 4.30.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the Veteran's claim of entitlement to an initial disability rating in excess of 10 percent for chronic right eye conjunctivitis with right eye keratoconus prior to March 6, 2015, and an increased disability rating in excess of 30 percent thereafter, is REMANDED for the following action:

1.  Obtain any outstanding VA or private treatment records that have not been associated with the claims file regarding the Veteran's right eye disability.  A copy of any records obtained or responses received should be included in the claims file.  

2.  Schedule the Veteran for a VA examination to assess the current severity of his right eye disability.  The entire claims file must be made available to the examiner, and the examiner must indicate review of such records.  Any indicated diagnostic tests and studies must be accomplished and all pertinent symptomatology and findings should be reported in detail.  A complete rationale for all opinions expressed should also be provided.  

3.  Thereafter, reajudicate the Veteran's claim of entitlement to an initial disability rating in excess of 10 percent for chronic right eye conjunctivitis with right eye keratoconus prior to March 6, 2015, and an increased disability rating in excess of 30 percent thereafter.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and an opportunity to respond.  Then, return the matter to the Board for further adjudication, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


